Citation Nr: 1723717	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-21 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include asthma. 

2.  Entitlement to service connection for multiple myeloma, to include as a result of chemical exposure. 

3.  Entitlement to service connection for type II diabetes mellitus, to include as a result of chemical exposure. 

4.  Entitlement to service connection for glaucoma, to include as a result of chemical exposure. 

5.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as a result of chemical exposure. 

6.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as a result of chemical exposure. 

7.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as a result of chemical exposure. 

8.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as a result of chemical exposure. 

9.  Entitlement to service connection for hypertension, to include as a result of chemical exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to May 1967. 

This matter comes before the Board of Veterans' Appeals (Board) from July 2008 and August 2013 rating decisions received from the Regional Office (RO) of the Department of Veterans Affairs (VA).  

As noted in the Board's May 2015 remand, the issue with respect to service connection for asthma stems from the Veteran's August 1989 claim.  

In January 2016, the Veteran appeared at a videoconference Board hearing before the undersigned Veterans Law Judge. 

In May 2016, the Board remanded the reopened the claim of entitlement to service connection for asthma, along with the other issues listed above, for additional development.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

As noted in the May 2016 Board remand, the Veteran did not serve overseas, but has alleged exposure to herbicides/chemicals while stationed at Fort Lewis in the State of Washington.  He maintains that he handled large drums containing what he believed to be chemicals/herbicides slated for shipment to Vietnam.  He added that he was issued protective gear in association with handling the containers, that he was told the contents were dangerous, and that he was ordered to report any leakage from the containers.  

The Board notes that the Veteran's DA FORM 20 shows he was stationed at Fort Lewis from March 18, 1967 until separation in May 1967.  He contends that all of the symptoms associated with the disabilities on appeal are as a result of the asserted exposure to the chemicals/herbicides during service.  

In November 2016, subsequent to the May 2016 Board remand, VA's Adjudication Procedures Manual with respect to establishing herbicide exposure was updated.  See VBA Manual, M21-1, IV.ii.1.H.7.a.  When a veteran provides the approximate dates of the asserted exposure, as well as the location and nature of such exposure, this information is to be furnished to the Compensation Service via e-mail at VAVBAWAS/CO/211/AGENTORANGE and request a review of DoD's inventory of herbicide operations to determine whether herbicides were used as claimed.  If the Compensation Service is unable to confirm that the herbicides were so used, then the information is to be submitted to the Joint Services Records Research Center (JSRRC) to determine whether such exposure can be verified.  If the JSRRC is unable to verify the exposure, the case must be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  Thus, on remand, the additional development should be undertaken.  

Furthermore, additional development should be conducted under M21-1, IV.ii.1.I.6. (updated March 14, 2017) for environmental hazards other than Agent Orange.

If herbicide/chemical exposure is established by the evidence, an addendum to the July 2016 VA respiratory examination should be obtained with respect to a relationship between the exposure and a respiratory disability, to include asthma.  Furthermore, VA examinations for the other claims should be conducted if then warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to verify the Veteran's alleged chemical or herbicide exposure while stationed at Fort Lewis following the procedures set forth in VBA Manual, M21-1, IV.ii.1.H.7.a. and M21-1, IV.ii.1.I.6.  All requests and responses received should be associated with the claims file.

2.  If herbicide/chemical exposure is established, an addendum to the July 2016 VA respiratory examination should be obtained with respect to a relationship between the exposure and a respiratory disability, to include asthma.  A rationale for all opinions expressed should be provided.  

3.  If herbicide/chemical exposure is established, VA examinations for the other claims should be conducted if then warranted.

4.  After undertaking any additional development necessary, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

